DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The non-elected invention (claims 11-21; see response May 10, 2021) remains withdrawn and will be considered for rejoinder upon a finding of allowability for the elected claims.

Election by Original Presentation
Newly amended claims 2-10 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
I. Original Claims 2-10, drawn to a multispectral imaging system for tissue triage, specifically for outputting information for triaging the patient tissue (e.g. percentage burn surface or amount of hydration needed), classified in G16H40/20, A61B5/4875, A61B5/445 and A61B5/0075.
II. Amended Claims 2-10, drawn to a multispectral system for analyzing wound tissue, specifically for outputting information identifying viable wound bed tissue within the wound bed (e.g. during debridement surgery or for grafting potential), classified in A61B5/7264, A61B5/445 and A61B5/0075.
The inventions are independent or distinct, each from the other because:

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
There is a search burden because different search areas are required for each subcombination. For example, subcombination I included search in the art for percentage burn area analysis, which would be very different than searching for wound tissue viability for subcombination II as different concepts are being searched and different keywords would be required. The same prior art is unlikely to apply to each subcombination and the prior art must be separately construed. Further, different search areas must be considered, e.g. tissue classification A61B5/72+ data processing compared to G16H40/20 for triaging and in combination with other relevant CPC areas like A61B5/0075.
There is a serious examination burden because the priority date awarded to the claimed invention would require further analysis and substantial written description issues may exist for each subcombination (e.g. subcombination II directed towards unsupported genus of evaluating any type of wound while disclosure is only related to burns).

The amendment filed on September 23, 2021 effectively canceling all claims drawn to the elected invention and presenting only claims drawn to a non-elected invention is non-responsive (MPEP § 821.03) and has not been entered. The remaining claims are not readable on the elected invention because they are directed towards a different embodiment as described above, thereby presenting an impermissible shift in the invention claimed that would create a serious burden on the examiner.
Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA MARIE HOFFA whose telephone number is (571)270-7408. The examiner can normally be reached Monday - Friday 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571)272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANGELA M. HOFFA
Primary Examiner
Art Unit 3799



/Angela M Hoffa/Primary Examiner, Art Unit 3799